         Case 8:19-bk-10822-CB Doc 37 Filed 03/17/19 Entered 03/17/19 21:24:49                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-10822-CB
The Trial Group LLP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 15, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 17, 2019.
db             +The Trial Group LLP,   520 Newport Center Drive,   Suite 1400,   Newport Beach, CA 92660-7020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 15, 2019 at the address(es) listed below:
              Jack A Reitman    on behalf of Interested Party    Courtesy NEF jareitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              Jack A Reitman    on behalf of Interested Party Brian Weiss jareitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              James R Selth    on behalf of Interested Party   Courtesy NEF jim@wsrlaw.net,
               jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
              Jason M Frank    on behalf of Creditor   Jason Frank Law, PLC jfrank@lawfss.com,
               mnowowiejski@lawfss.com
              John P Reitman    on behalf of Interested Party    Courtesy NEF jreitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              Michael Avenatti     on behalf of Debtor   The Trial Group LLP mavenatti@eaganavenatti.com,
               jregnier@eaganavenatti.com
              Michael J Hauser    on behalf of U.S. Trustee   United States Trustee (SA) michael.hauser@usdoj.gov
              R Gibson Pagter, Jr.     on behalf of Creditor   520 Newport Center Drive, LLC
               gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
              Ronald N Richards    on behalf of Interested Party    Courtesy NEF ron@ronaldrichards.com,
               morani@ronaldrichards.com,justin@ronaldrichards.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 10
 Case 8:19-bk-10822-CB Doc 37 Filed 03/17/19 Entered 03/17/19 21:24:49                        Desc
                     Imaged Certificate of Notice Page 2 of 3


 1

 2
                                                                   FILED & ENTERED
 3

 4                                                                        MAR 15 2019

 5                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY le         DEPUTY CLERK
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION

10

11 In re                                          Case No. 8:19-bk-10822-CB

12 THE TRIAL GROUP LLP                            Chapter 11
   dba Trial Group
13 dba TRG LLP
   dba Eagan O'Malley & Avenatti LLP              ORDER TO SHOW CAUSE RE
14 dba Eagan Avenatti LLP                         SANCTIONS FOR FILING CASE IN
                                                  VIOLATION OF THE JOINT
15                                                STIPULATION RE ORDER APPOINTING
                         Debtor(s).               RECEIVER AND ISSUING
16                                                RESTRAINING ORDER

17                                                Date:    May 8, 2019
                                                  Time:    10:00 a.m.
18                                                Courtroom 5D
                                                  Address: 411 W Fourth Street
19                                                         Santa Ana CA 92701

20

21         On MaUFK0LFKDHO$YHQDWWL³$YHQDWWL´ILOHGWKLVEDQNUXSWF\FDVHDVDWWRUQH\
22 for the debtor and its purported dbas and/or fkas. In doing so, he violated the terms of the

23 Joint Stipulation re 2UGHU$SSRLQWLQJ5HFHLYHUDQG,VVXLQJ5HVWUDLQLQJ2UGHU³2UGHU´HQWHUHG

24 by Judge Karen E. Scott on February 13, 2019 in the case of In Re Eagan Avenatti LLP,

25 District Court Case No. 8:18-CV-01644-VAP-KES.

26         //
27         //
28
 Case 8:19-bk-10822-CB Doc 37 Filed 03/17/19 Entered 03/17/19 21:24:49                  Desc
                     Imaged Certificate of Notice Page 3 of 3


1         3DUDJUDSKVRIWKH2UGHUVWDWHVWKDW³7KH5HFHLYHUVKDOO«KDYHWKHVROHDXWKRULW\

2 UHJDUGLQJZKHWKHUWRILOHDSHWLWLRQIRUEDQNUXSWF\´
3         Despite being explicitly reminded by Brian Weiss, the receiver, that he was not

4 authorized to file a bankruptcy on behalf of Eagan Avenatti LLP, Avenatti filed this case.
5         IT IS ORDERED:

6         1.) Avenatti shall personally appear on May 8, 2019 at 10:00 a.m. in Courtroom 5D,

7            411 West Fourth Street, Santa Ana, California, 92701.

8         2.) Avenatti shall show cause, if any, why he should not be sanctioned for filing this

9            bankruptcy case without authority and in violation of his responsibilities under

10           Bankruptcy Rule 9011 in that it appears this bankruptcy case was presented for an

11           improper purpose and to cause unnecessary delay or needless increase in the cost

12           of litigation, in violation of Bankruptcy Rule 9011(b)(1).

13
14                                                  ###

15
16
17
18
19
20
21
22
23
        Date: March 15, 2019
24
25
26
27
28

                                                2
